Prospectus Supplement November 30, 2016 Putnam Global Sector Fund Prospectus dated February 29, 2016 The sub-section Portfolio managers - Your fund’s management in the Fund Summary section is replaced in its entirety with the following: Aaron Cooper, Chief Investment Officer – Equities, portfolio manager of the fund since 2011 Samuel Cox, Co-Director of Equity Research, portfolio manager of the fund since 2016 Kathryn Lakin, Co-Director of Equity Research, portfolio manager of the fund since 2016 The following replaces similar disclosure under the sub-section The fund’s investment manager – Portfolio managers in the section Who oversees and manages the fund? : Portfolio Joined managers fund Employer Positions over past five years Chief Investment Officer - Equities Putnam Management Previously, Director, Global Equity 2011–Present Research Fidelity Investments Aaron Cooper 2011 2007–2011 Managing Director of Research Putnam Management Co-Director of Equity Research 2014–Present Previously, Analyst Fidelity Institutional Management (f/k/a Pyramis Global Advisors) Samuel Cox 2016 2010–2014 Equity Analyst Co-Director of Equity Research Putnam Management Previously, Assistant Director, Global 2012–Present Equity Research Fidelity Investments Kathryn Lakin 2016 2008–2012 Analyst The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 304323 11/16
